DETAILED ACTION
This action is in response to the amendments filed on Jan. 4th, 2021. A summary of this action:
Claims 21-23, 25-28, 30-32, 34-37, 39-40 have been presented for examination.
Claims  21, 23, 25-28, 30-32, 34-37, 39-40 have been amended
Claims 24, 29, 33, 38,  have been cancelled
Claims  21-23, 25-28, 30-32, 34-37, 39-40 are rejected under § 101 for being an abstract idea
Claims   30-32, 34-36 are rejected under 35 U.S.C. § 112(b) as being indefinite
Claim(s) 21-22, 25, 30-31, 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zuffante et al., US 6,219,049. 
Claims 23, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuffante et al., US 6,219,049 in view of Aziz et al., “Virtual Mechanical Assembly Training Based on a 3D Game Engine”, 2014
Claims 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuffante et al., US 6,219,049 in view of Aziz et al., “Virtual Mechanical Assembly Training Based on a 3D Game Engine”, 2014 in further view of Betteridge, Michael. “A methodology for aggregate assembly modelling and planning”. Diss. Durham University, 2000.
Claims 26-27, 35, 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuffante et al., US 6,219,049 in further view of Betteridge, Michael. “A methodology for aggregate assembly modelling and planning”. Diss. Durham University, 2000.
Claims 28 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuffante et al., US 6,219,049 in view of Mattikalli et al., “Subassembly Identification and Motion Generation for Assembly : A Geometric Approach”, 1990
This action is made Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	As an initial matter, the claims that are currently presented do not clearly indicate the amended subject matter for all claims.
	E.g. claim 26 now recites “The method of claim 21” without an indication of amendment. However, claim 26 originally recited “The method of claim 24”.
	As per C.F.R. 1.121: “Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended."
	Also see MPEP § 714.
	
	As such, the Examiner is treating the claims as having been fully amended, as the Examiner cannot clearly distinguish for each claim, and each element for each claim, what was and was not amended. This is for compact prosecution. 
	
Regarding the claim objections
	The claim objections are WITHDRAWN in light of the applicant’s amendments.

Regarding the § 112(f) invocation and the corresponding § 112(b) Rejection
MAINTAINED.

The applicant submits (Remarks, page 12):
Applicants respectfully disagree and submit that the written description discloses the corresponding structure, material, or acts and clearly links them to the claimed functions so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed functions.... 	In the present embodiment, the memory 104 includes a computer-aided design module 114 stored in the form of machine-readable instructions on any of the above-mentioned storage media and may be in communication with and executed by processor 102.

	The arguments are not persuasive. The rejection is maintained.
	While the above described embodiment disclosed in the specification is what the applicant intends to encompass, this is not what is claimed.
 The claim recites a “memory” wherein the “memory comprises a computer-aided design module”.
	This “module” for “computer-aided design” is NOT instructions stored in memory, as recited in the claims.
	Instead, this is a “module” of a “memory”, i.e. this is a physical component of a “module” that resides within the physical component of “memory” that is part of the physical “system”.
	As claimed, the “module” is recited as a physical component of the system, NOT as instructions stored in the memory for execution by the process.
the claim does not recite the memory storing instructions wherein the instructions, when executed by the processor implement a method comprising… or the like. Instead, the claim recites a “computer-aided design module” as part of the “memory” – this is directed at a physical component of the memory of the system, not instructions stored on the memory and the like.”

	For example, the claim could recite subject matter such as “a memory coupled to the processor, wherein the memory stores instructions for execution by the processor, wherein when the instructions are executed the processor performs a computer-aided design method comprising:”
	Or, alternatively,  “a memory coupled to the processor, wherein the memory stores instructions for execution by the processor, wherein when the instructions are executed the processor executes a computer aided design module configured to:”
	But again, these are not what the claims presently recite. The claims make no such recitation of the module that would convey the “module” is merely instructions stored in the memory, instead the “module” as claimed is recited in such a manner to convey that the “module” is actually a physical component of the memory, not just instructions stored on the memory. As such, the “module” is term that is a generic placeholder for “means” wherein the “module” is a means for computer aided design. 
	There is insufficient description of what structure is performing the function, i.e. this is a structural component that is a component of the memory, rather than mere instructions stored on memory for execution by the processor.
To clarify: the “memory” is not the structure that is performing the computer-aided design as recited in the claims, instead the “module” is performing the computer aided design. 

	As such, the claims were rejected under § 112(b) after the § 112(f) invocation.


Regarding the § 112(b) Rejection
	In light of the applicant’s amendments, the grounds of rejection under § 112(b) are WITHDRAWN, with the exception of the grounds under § 112(b) with the corresponding § 112(f) invocation as noted above. 

Regarding the § 101 Rejection
	The rejection is MAINTAINED.
	The applicant’s remarks submit (Remarks, page 13) that the amendments “obviate the claims rejection under § 101”.
	The amendments fail to do so, the claims are still drawn towards a mental process and do not preclude a person from being able to mentally perform the claimed invention. 
	
Regarding the § 102 Rejection
	In light of the applicant’s amendments and supporting arguments, the rejection under § 102 is MAINTAINED.

The applicant submits (Remarks, page 14):
Zuffante does not disclose "determining a direction of placement of the at least one source component with respect to the target component based on a set of predefined rules," as recited in amended claim 21. Zuffante relates to a dynamic mate inferencing system. See Abstract. The method of Zuffante allows for previewing the mating of the feature to a component of the model based on the characteristic geometry of the feature. See col. 2, lines 57-5...The Office Action cites to Figure 30 of Zuffante for disclosing this limitation, stating that "fig. 30 visually shows that the direction of the placement is included, i.e. see the axis label, the bolt goes into the hole with a specific direction of placement.”	...While Zuffante may disclose, in one example shown in Figures 29 and 30, that a bolt 404 may be mated with a hole 400 in one particular direction of placement in that particular example, Zuffante does not disclose determining a direction of placement of the bolt with respect to the hole based on a set of predefined rules, as claimed.
	
	This argument is not persuasive. 
	See Zuffante, as cited below.
	Zuffante, col. 23, lines 15-25 teaches that for the mating types “for the selected geometry” that there is a technique such as a “logic table that relate particular characteristic geometries to available mate types”, i.e. this provides that the mating of the bolt to the hold is based on a series of if-then statement [i.e., predefined rules, such as stored in a logic table]. 
	Zuffante, as taken in whole, is encompassed by the presently claimed invention.
	As such, Zuffante teaches the presently claimed invention. 
	
	In addition, the applicant submits (Remarks, page 14):
Applicants submit that a user could just as easily manipulate the model of Zuffante by rotating the component with the hole 400 so that the opposite face of the component with the hole 400 is displayed to the user and then drag the bolt 404 toward the hole 400 on that opposite face. In this case, the system of Zuffante would operate the same way as described above, by automatically determining what set of mates could be established between the geometries of the components that are in proximity to each other (i.e., automatically determine that the bolt 404 could mate with the hole 400, albeit from the other side).
	This argument is not persuasive. 
	The claims do not limit what the rules comprise, but merely recite the use of the rules for determining a direction of placement.
	The method of Zuffante, as relied upon below, teaches the claimed invention.
	And even if the user of Zuffante’s system rotated the bolt to the other side of the plate for insertion into the hole, this would still be encompassed by the claimed invention. 
	This would merely change the initial location of the bolt “in the CAD environment” before the performance of the invention of Zuffante, i.e. before the performance of Zuffante’s embodiment of the instant claimed invention. 

	
	For additional clarity, the Examiner has found relevant art that shows part of the invention of Zuffante, specifically for the use of rules for a “concentric”/”coincident” [the if-then statements] mate such as a bolt through the hole, as relied upon in the § 102 rejection below. 
See Mojarad, “Redundancies in SOLIDWORKS Motion Analysis”, Javelin Tech, Blog Posting, July 16th, 2018, which is discussing SOLIDWORKS’s system for “motion analysis” [i.e., In addition to this, see the other prior art made of record below in the conclusion. 
Specifically, see the figures re-produced below which show a “pin joint with multiple mate types”, i.e. the wherein the blog posting then describes how each applied mate type removes “degrees of freedom” for the mating, i.e. the use of rules of Zuffante is used to determine the direction of the placement as this limits the directions in which the objects may be mated/placed.
E.g. “In this case the concentric mate removes four out of six DOFs including the translation along X and Y axes as well as the rotation about these axes. The coincident mate between the two flat surfaces will restrict the translation along Y axis and the rotation about X and Z axes”, also see the “Degrees of Freedom” for the below shape – the system of Zuffante, as shown in use by Mojarad, uses rules for “coincident” and “concentric” to ensure that the direction of the placement of the bolt during assembly, e.g. “motion analysis” is that the bolt [e.g., the pin in Mojarad] can only move in the direction of the hole, i.e. the bolt moves along the center axis of the hole, and can only rotate in the hole –the rotations along the other axes are restricted as those degrees of freedom are removed by Zuffante’s system of predefined rules. 


    PNG
    media_image1.png
    530
    853
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    396
    850
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    816
    823
    media_image3.png
    Greyscale
	

Claim Interpretation - § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a computer-aided design module configured to:” in claim 30
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  30-32, 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 

Claim 30 recites the claim limitation “a computer-aided design module configured to:” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim recites “a data processing system comprising a processor…memory coupled to the process…wherein the accessible memory comprises a computer aided design module configured to…” – the claim does not recite the memory storing instructions wherein the instructions, when executed by the processor implement a method comprising… or the like. Instead, the claim recites a “computer-aided design module” as part of the “memory” – this is directed at a physical component of the memory of the system, not instructions stored on the memory and the like.
To clarify – the “computer-aided design module” is, as presently claimed, a component of an apparatus, i.e. this is a physical component of a physical apparatus, e.g. just like the “processor” and the “memory” components, and not a method being executed by a “data processing system”, e.g. a computer, as the Examiner interprets was the intended scope. 
The Examiner also notes that the dependent claims of claim 30 recite “the computer-aided design module is configured to” – these are interpreted as further steps in the method in light of the § 112(f)/§112(b) rejection, i.e. these limitations are further limiting the method being performed by the data processing system. 
	Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-23, 25-28, 30-32, 34-37, 39-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. 

Step 1
	Independent claim 21 is directed towards the statutory category of a process. 
Independent claim 30 is directed towards the statutory category of a machine/apparatus.
Independent claim 37 is directed towards the statutory category of an article of manufacture.

Step 2 A, prong 1
	The claimed invention is directed towards a mental process.
	Independent claim 30 is treated as representative, claims 21 and 37 are rejected under a substantially similar rationale as they recite subject matter substantially similar to claim 30.
	

determine at least one source component and a target component from a plurality of components..., wherein the at least one source component and the target component represent different parts of a real- world object;
	determine one or more geometric features of the at least one source component and one or more geometric features of the target component;
	compare the geometric features of the at least one source component with the geometric features of the target component;
	generate constraints between the geometric features of the at least one source component and the geometric features of the target component based on an outcome of the comparison, wherein the computer-aided design module is further configured to:
	determine whether there is a match between the geometric features of the at least one source component and the geometric features of the target component based on the outcome of comparison;
	when the match is found, determine at least one location of placement of the at least one source component with respect to the target component;
	determine a direction of placement of the at least one source component with respect to the target component;
	compute assembly relationships between the matched pair of geometric features of the at least one source component and the target component based on the location and direction of placement of the at least one source component;
and generate constraints between the matched pair of geometric features 6 of the at least one source component and the target component based on the computed assembly relationships between the matched pair of geometric features;

	The mental process recited in the claimed invention may readily be performed mentally by a person, or by a person with the assistance of pen and paper. 
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. E.g., the steps of “generating…illustrations…” merely encompass a person creating a drawing with pen and paper. 	
As such, the claimed invention of claims 21, 30, and 37 are directed towards a mental process. 

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 


Claim 30 recites the elements/limitations: 
 A data processing system comprising:
	a processor;
	a display unit coupled to the processor;
	and an accessible memory coupled to the processor, wherein the accessible memory comprises a computer-aided design module configured to:
These elements/limitations merely recites the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). 
Claim 21 recites a “computer” and “a data processing system” and claim 37 recites the limitation “A non-transitory computer-readable storage medium that stores instructions executable by a data processing system to assemble components...” – these features merely recites the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). 

The claim elements/limitations in claims 21, 30, and 37: 
	 in a computer-aided design (CAD) environment


The following limitations are is merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) – this is merely an insignificant post-solution activity, e.g. an insignificant application of the mental process, i.e. this is merely a claims drafting exercise:
Claim 21: and outputting a geometric model comprising an assembly of the at least one source component and the target component on a graphical user interface. 
Claim 30: 	and output a geometric model comprising an assembly of the at least one source component and the target component on the display unit. 
Claim 37: and outputting a geometric model comprising an assembly of the at least one source component and the target component on a graphical user interface

	As such, the claims do not recite any limitations and/or elements that meaningfully integrate a practical application. The claimed invention is directed towards a mental process without an integrated practical application.  
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial The present claimed invention is nothing more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

Step 2A, prong 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Claim 30 recites the elements/limitations: 
 A data processing system comprising:
	a processor;
	a display unit coupled to the processor;
	and an accessible memory coupled to the processor, wherein the accessible memory comprises a computer-aided design module configured to:
These elements/limitations merely recites the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). 
Claim 21 recites a “computer” and “a data processing system” and claim 37 recites the limitation “A non-transitory computer-readable storage medium that stores instructions executable by a data processing system to assemble components...” – these features merely recites the words "apply it" (or an equivalent) with the judicial exception, or merely include 

The claim elements/limitations in claims 21, 30, and 37: 
	 in a computer-aided design (CAD) environment
is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h), specifically they merely generally link the claimed invention the field of computer-aided design

The following limitations are is merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) – this is merely an insignificant post-solution activity, e.g. an insignificant application of the mental process, i.e. this is merely a claims drafting exercise:
Claim 21: and outputting a geometric model comprising an assembly of the at least one source component and the target component on a graphical user interface. 
Claim 30: 	and output a geometric model comprising an assembly of the at least one source component and the target component on the display unit. 
Claim 37: and outputting a geometric model comprising an assembly of the at least one source component and the target component on a graphical user interface

	As such, the claimed invention is directed towards a mental process without significantly more, and there is no practical application integrated into the claimed invention. 

Regarding the Dependent Claims
Claims 22-23, and 31-32  merely recite additional steps in the mental process
Claim 25 is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h)
Claim 26, 34, and 39 are merely reciting additional steps in the mental process. The claims do not recite any specific manner of determining a volume which precludes a person from performing this step mentally
Claims 27, 35, and 40 are merely reciting an additional step in the mental process
Claims 28 and 36 are merely reciting an additional step in the mental process

	The claimed invention is directed towards a mental process without significantly more. The claimed invention is not eligible subject matter under § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 25, 30-31, 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zuffante et al., US 6,219,049. 

Regarding Claim 21.
Zuffante teaches: 
	A computer-implemented method of assembling a plurality of components in a computer-aided design (CAD) environment, the computer-implemented method comprising: (Zuffante, abstract, teaches a system for mating components in a CAD model, e.g. see figure 2-19 for various examples of the use of a CAD environment, also see col. 1 lines 20-35),
	determining, using a data processing system, at least one source component and a target component from the plurality of components in the CAD environment, wherein the at least one source component and the target component represent different parts of a real- world object; (Zuffante, fig. 29-fig. 31 and the description in col. 18, lines 40 to col. 18, line 65 and further see col. 19 line 10 to col. 20, line 30 - this teaches a “dynamic mating feature” in which “...the user may wish to mate one component of the model 46 with another component within an assembly; for example, referring to FIG. 29, the user may wish to insert a bolt 404 having a cylindrical shank 402 into a cylindrical hole 400”, i.e. a target component [e.g., the component with the “hole”] and a source component [e.g., the “bolt”], in other words Zuffante teaches a user in a CAD environment determining a target and source component for mating different parts of a real-world object [the product in the CAD environment], for claim interpretation see ¶ 28 – this step encompasses being based on “input by the user” of components “to be mated”) 

    PNG
    media_image4.png
    811
    1045
    media_image4.png
    Greyscale

	determining one or more geometric features of the at least one source component and one or more geometric features of the target component; (Zuffante, fig. 29-fig. 31 and the description in col. 18, lines 40 to col. 18, line 65 and further see col. 19 line 10 to col. 20, line 30 which teaches “the invention automatically identifies likely candidate mating features as one component is dragged over another component using the mouse” – this is further clarified in the cited portion, the “mating” of components is based on mating between “features” of the components which are determined/analyzed – which teaches “In the dynamic mate inferencing embodiment of the invention, the existing component can be analyzed to define a characteristic set of geometries for that component....”, in other words Zuffante teaches that the system determines features related to the geometry of the components being mated and then uses said features for the “mating”)
	comparing the geometric features of the at least one source component with the geometric features of the target component;  (Zuffante, as cited above, specifically see col. 20, lines 15-30 which teaches that the components are “analyzed” for “a characteristic set of geometries [geometric features]” and for the mating “the system can then look for complementary geometries in a different component to determine appropriate mating scenarios.”, i.e. the system of Zuffante compares the geometric features of the geometries to determine the appropriate mating scenarios between target/source components to be mated 
to further clarify on the features including geometric features see col. 20, lines 45-55 which teaches “It should be recognized that the characteristic geometry may 50 include multiple geometric features.”
	generating constraints between the geometric features of the at least one source component and the geometric features of the target component based on the outcome of the comparison, wherein generating the constraints between the geometric features of the at least one source component and the geometric features of the target component comprises: (Zuffante, col. 19, lines 10-15 teaches that the “set of mates” include “geometric constraints”, e.g. col. 23, lines 25-40 teaches “mate constraints” – in other words the system of Zuffante generates a mating relationship, including constraints, between a target/source component wherein the mating relationship is based on the geometric features and includes constraints that are based on the relationship, and wherein the mating relation, including the constraints, 
	determining whether there is a match between the geometric features of the at least one source component and the geometric features of the target component based on the outcome of comparison; (Zuffante, as cited above, such as col. 18 lines 50-65 teaches that the components are mated based on “complementary features”, e.g. a “bolt” with the feature of a “cylindrical shank” into a “cylindrical hole” – in other words Zuffante matches the geometric features of the source and target components [shank/hole] based on a comparison of the features)
	when the match is found, determining at least one location of placement of 2 the at least one source component with respect to the target component;  ((Zuffante, as cited above, such as col. 18 lines 50-65 teaches an example of matching a “shank into a cylindrical hole” – this is part of the “dynamic mating feature” wherein the example is one of “many possible mated components, such as bolts, springs, fasteners, and the like, that have features such as holes and grooves that can be mated to other components with complementary features, such as shanks, pegs, and the like.” then see figures 29-30 – the “mating” of the matched features include the location of the placement, i.e. the bolt [source] gets inserted/mated with the hole in the location of the hole [placement of source component with respect to the target component])

    PNG
    media_image5.png
    619
    811
    media_image5.png
    Greyscale

	determining a direction of placement of the at least one source component with respect to the target component based on a set of predefined rules (Zuffante, as cited above, e.g. fig. 30 visually shows that the direction of the placement is included, i.e. see the axis label, the bolt goes into the hole with a specific direction of placement, then see col. 23, lines 15-30, the system, in the process of determining the mating types for “the selected geometry” may use “use of logic tables that relate particular characteristic geometries to available mate types. For example, if a geometry is determined to include a planar face, then one characteristic mate type is coincident...If the characteristic geometry is an axis, then concentric is a potential mate.” – this is an example of using a predetermined set of rules for the direction of placement, i.e. in figure 30 as shown above the hole is in the “planar face”, therefore the rule is that the mating is “coincident” for the head of the bolt, i.e. the bolt’s flange/flat surface that rests on the planar face, and wherein the mating type of the bolt’s threaded section is “concentric”, in other words these rules in the logic tables are used to determine that for mating the bolt/plate, the bolt’s threaded region/shaft mate with the hole in a “concentric” direction, wherein one face of the plate has a “coincident” mating with the flange/head of the bolt, i.e. the direction of placement of the bolt going into the hole is determined based on these rules for mating such as stored in the logic table)
	computing assembly relationships between the matched pair of geometric features of the at least one source component and the target component based on the location and direction of placement;  (Zuffante, as cited above, teaches that there are computed “mating relationships” as part of “dynamic mating”, e.g. col. 19, lines 10-20 which teaches “As the component is moved near other components, such as the hole 400 of FIG. 29, the system automatically determines what set of mates or geometric constraints, could be established between the  geometries of the components that are in proximity to each 15 other. The system dynamically makes this determination of potential mates between components in real time as the user drags the component”, also see col. 24, lines 15-25 which summarizes “Needless to say, it is not necessary that the characteristic geometries be an exact match of the corresponding mating geometries. Components may be mated provided that at least one mating relationship is established. Thus, for example, it is possible to mate a square peg with a round hole.”, in other words mating relationships [assembly relationships] between 
	and generating constraints between the matched pair of geometric features of the at least one source component and the target component based on the computed assembly relationships between the matched pair of geometric features; (Zuffante, as cited above, teaches that the mating relationship includes generating constrains between the matched pair of features, for more clarification see col. 23 lines 25-30 which teaches “Next at step 498, the system determines all the possible geometries which can satisfy the mate constraints determined in the step 494 together with the geometries determined in the step 494. This may be accomplished by use of tables that identify appropriate mating geometries for selected types of mates.”)
	and outputting a geometric model comprising an assembly of the at least one source component and the target component on a graphical user interface.  (Zuffante, fig. 30 shows an output of the assembled components on a GUI in CAD environment)

Regarding Claim 22.
Zuffante teaches:
	The method of claim 21, wherein comparing the geometric features of the at least one source component with the geometric features of the target component comprises:
	sorting the geometric features of the at least one source component and the geometric features of the target component based on a pre-determined order of comparison;(Zuffante, col. 11, lines 1-20 teaches that the “features of the feature list can be sorted” such as by This may be accomplished by use of tables that identify appropriate mating geometries for selected types of mates.”, i.e. the pre-determined order which may be “sorted by any other criteria” (col. 11 ,lines 15-20) would also encompass sorting by the tables for the “types of mates” between geometrical features, e.g. a bolt into a hole (fig 29)) 

    PNG
    media_image6.png
    724
    528
    media_image6.png
    Greyscale

	and comparing each of the geometric features of the at least one source component with the corresponding geometric features of the target component according the sorted order. (Zuffante, as cited above, teaches that the system compares the geometric features of the source component with the corresponding features of the target component – this is performed as part of finding “complementary features” (col. 19, lines 50-65), e.g. a “hole” to a “shank”, this includes being compared in the sorted order, e.g. see col. 23, lines 10-35 which  for clarification see col. 21, lines 1-5 which teaches that the “list of features” [including a sorted/ordered list] “may be previewed to show the possible mating of new features”, also for more clarification see col. 5, lines 45-50 which teaches that the “feature list are ordered”, in other words the list of features being previewed includes an option for a user to sort said list in the GUI) 


Regarding Claim 25.
Zuffante teaches:
	The method of claim 21, wherein the geometric features of the at least one source component and the geometric features of the target component are selected from the group consisting of shaft, hole, taper shaft, taper hole, keyway shaft, keyway hole, extruded feature, and cutout feature.  (Zuffante, col. 19, lines 50-65, teaches that the mating features include “shanks, pegs [pegs are examples of tapered shafts]” and “holes and grooves [groves are an example of a cutout feature]”).  


Regarding Claim 30.
Zuffante teaches:
A data processing system (Zuffante, abstract, teaches a system for mating components in a CAD model, e.g. see figure 2-19 for various examples of the use of a CAD environment, also see col. 1 lines 20-35) comprising:
a processor (Zuffante, as cited above);
	a display unit coupled to the processor  (Zuffante, as cited above – this is for a computer which includes a processor, memory, and a display \);
	and an accessible memory coupled to the processor, wherein the accessible memory comprises a computer-aided design module (Zuffante, abstract, teaches a system for mating components in a CAD model, e.g. see figure 2-19 for various examples of the use of a CAD environment, also see col. 1 lines 20-35) configured to:
	determine at least one source component and a target component from a plurality of components in a computer-aided design (CAD) environment, wherein the at least one source component and the target component represent different parts of a real- world object;(Zuffante, fig. 29-fig. 31 and the description in col. 18, lines 40 to col. 18, line 65 and further see col. 19 line 10 to col. 20, line 30 - this teaches a “dynamic mating feature” in which “...the user may wish to mate one component of the model 46 with another component within an assembly; for example, referring to FIG. 29, the user may wish to insert a bolt 404 having a cylindrical shank 402 into a cylindrical hole 400”, i.e. a target component [e.g., the component with the “hole”] and a source component [e.g., the “bolt”], in other words Zuffante teaches a user in a CAD environment determining a target and source component for mating different parts of a real-world object [the product in the CAD environment], for claim interpretation see ¶ 28 – this step encompasses being based on “input by the user” of components “to be mated”) 
	determine one or more geometric features of the at least one source component and one or more geometric features of the target component; (Zuffante, fig. 29-fig. 31 and the description in col. 18, lines 40 to col. 18, line 65 and further see col. 19 line 10 to col. 20, line 30 in other words Zuffante teaches that the system determines features related to the geometry of the components being mated and then uses said features for the “mating”)
	compare the geometric features of the at least one source component with the geometric features of the target component;  (Zuffante, as cited above, specifically see col. 20, lines 15-30 which teaches that the components are “analyzed” for “a characteristic set of geometries [geometric features]” and for the mating “the system can then look for complementary geometries in a different component to determine appropriate mating scenarios.”, i.e. the system of Zuffante compares the geometric features of the geometries to determine the appropriate mating scenarios between target/source components to be mated 
to further clarify on the features including geometric features see col. 20, lines 45-55 which teaches “It should be recognized that the characteristic geometry may 50 include multiple geometric features.”
	generate constraints between the geometric features of the at least one source component and the geometric features of the target component based on the outcome of the comparison, wherein generate the constraints between the geometric features of the at least one source component and the geometric features of the target component comprises: 
	determine whether there is a match between the geometric features of the at least one source component and the geometric features of the target component based on the outcome of comparison; (Zuffante, as cited above, such as col. 18 lines 50-65 teaches that the components are mated based on “complementary features”, e.g. a “bolt” with the feature of a “cylindrical shank” into a “cylindrical hole” – in other words Zuffante matches the geometric features of the source and target components [shank/hole] based on a comparison of the features)
	when the match is found, determine at least one location of placement of 2 the at least one source component with respect to the target component;  ((Zuffante, as cited above, such as col. 18 lines 50-65 teaches an example of matching a “shank into a cylindrical hole” – this is part of the “dynamic mating feature” wherein the example is one of “many possible mated components, such as bolts, springs, fasteners, and the like, that have features such as holes and grooves that can be mated to other components with complementary features, such as shanks, pegs, and the like.” then see figures 29-30 – the “mating” of the matched features include the 

    PNG
    media_image5.png
    619
    811
    media_image5.png
    Greyscale

	determine a direction of placement of the at least one source component with respect to the target component based on a set of predefined rules (Zuffante, as cited above, e.g. fig. 30 visually shows that the direction of the placement is included, i.e. see the axis label, the bolt goes into the hole with a specific direction of placement, then see col. 23, lines 15-30, the system, in the process of determining the mating types for “the selected geometry” may use “use of logic tables that relate particular characteristic geometries to available mate types. For example, if a geometry is determined to include a planar face, then one characteristic mate this is an example of using a predetermined set of rules for the direction of placement, i.e. in figure 30 as shown above the hole is in the “planar face”, therefore the rule is that the mating is “coincident” for the head of the bolt, i.e. the bolt’s flange/flat surface that rests on the planar face, and wherein the mating type of the bolt’s threaded section is “concentric”, in other words these rules in the logic tables are used to determine that for mating the bolt/plate, the bolt’s threaded region/shaft mate with the hole in a “concentric” direction, wherein one face of the plate has a “coincident” mating with the flange/head of the bolt, i.e. the direction of placement of the bolt going into the hole is determined based on these rules for mating such as stored in the logic table)
	compute assembly relationships between the matched pair of geometric features of the at least one source component and the target component based on the location and direction of placement;  (Zuffante, as cited above, teaches that there are computed “mating relationships” as part of “dynamic mating”, e.g. col. 19, lines 10-20 which teaches “As the component is moved near other components, such as the hole 400 of FIG. 29, the system automatically determines what set of mates or geometric constraints, could be established between the  geometries of the components that are in proximity to each 15 other. The system dynamically makes this determination of potential mates between components in real time as the user drags the component”, also see col. 24, lines 15-25 which summarizes “Needless to say, it is not necessary that the characteristic geometries be an exact match of the corresponding mating geometries. Components may be mated provided that at least one mating relationship is established. Thus, for example, it is possible to mate a square peg with a ”, in other words mating relationships [assembly relationships] between matched/mated pairs are computed based on the placement, e.g. a bolt into a hole in a specific direction and location)
	and generate constraints between the matched pair of geometric features of the at least one source component and the target component based on the computed assembly relationships between the matched pair of geometric features; (Zuffante, as cited above, teaches that the mating relationship includes generating constrains between the matched pair of features, for more clarification see col. 23 lines 25-30 which teaches “Next at step 498, the system determines all the possible geometries which can satisfy the mate constraints determined in the step 494 together with the geometries determined in the step 494. This may be accomplished by use of tables that identify appropriate mating geometries for selected types of mates.”)
	and output a geometric model comprise an assembly of the at least one source component and the target component on a graphical user interface.  (Zuffante, fig. 30 shows an output of the assembled components on a GUI in CAD environment)

Regarding Claim 31.
Zuffante teaches:
	The data processing system of claim 30, wherein in the comparison of the geometric features of the at least one source component with the geometric features of the target component, the computer-aided design module is further configured to:
sort the geometric features of the at least one source component and the geometric features of the target component based on a pre-determined order of comparison; (Zuffante, col. 11, lines 1-20 teaches that the “features of the feature list can be sorted” such as by “alphabetical order by feature name” [example of a predetermined order of comparison], e.g. see figures 20A and 20B, then see col. 21, lines 1-5 which teaches that “the list of features...may be previewed to show the possible mating of new features”, i.e. the user may determine/select the features to be mated from a sorted list of the geometric features of the target/source components, in addition also see col. 23 lines 25-35 which teaches “Next at step 498, the system determines all the possible geometries which can satisfy the mate constraints determined in the step 494 together with the geometries determined in the step 494. This may be accomplished by use of tables that identify appropriate mating geometries for selected types of mates.”, i.e. the pre-determined order which may be “sorted by any other criteria” (col. 11 ,lines 15-20) would also encompass sorting by the tables for the “types of mates” between geometrical features, e.g. a bolt into a hole (fig 29)) 
	and compare each of the geometric features of the at least one source component with the corresponding geometric feature of the target component according the sorted order.  (Zuffante, as cited above, teaches that the system compares the geometric features of the source component with the corresponding features of the target component – this is performed as part of finding “complementary features” (col. 19, lines 50-65), e.g. a “hole” to a “shank”, this includes being compared in the sorted order, e.g. see col. 23, lines 10-35 which teaches that “tables that identify appropriate mating geometries” may be used, for clarification see col. 21, lines 1-5 which teaches that the “list of features” [including a sorted/ordered list] 

Regarding Claim 37.
Zuffante teaches: 
	A non-transitory computer-readable storage medium that stores instructions executable by a data processing system to assemble a plurality of components in a computer-aided design (CAD) environment, the instructions comprising: (Zuffante, abstract, teaches a system for mating components in a CAD model, e.g. see figure 2-19 for various examples of the use of a CAD environment, also see col. 1 lines 20-35)
	determining at least one source component and a target component from the plurality of components in a computer- aided design (CAD) environment, wherein the at least one source component and the target component represent different parts of a real- world object; (Zuffante, fig. 29-fig. 31 and the description in col. 18, lines 40 to col. 18, line 65 and further see col. 19 line 10 to col. 20, line 30 - this teaches a “dynamic mating feature” in which “...the user may wish to mate one component of the model 46 with another component within an assembly; for example, referring to FIG. 29, the user may wish to insert a bolt 404 having a cylindrical shank 402 into a cylindrical hole 400”, i.e. a target component [e.g., the component with the “hole”] and a source component [e.g., the “bolt”], in other words Zuffante teaches a user in a CAD environment determining a target and source component for mating different parts of a real-world object [the product in the CAD environment], for claim interpretation see ¶ 28 – this step encompasses being based on “input by the user” of components “to be mated”)
	determining one or more geometric features of the at least one source component and one or more geometric features of the target component; (Zuffante, fig. 29-fig. 31 and the description in col. 18, lines 40 to col. 18, line 65 and further see col. 19 line 10 to col. 20, line 30 which teaches “the invention automatically identifies likely candidate mating features as one component is dragged over another component using the mouse” – this is further clarified in the cited portion, the “mating” of components is based on mating between “features” of the components which are determined/analyzed – which teaches “In the dynamic mate inferencing embodiment of the invention, the existing component can be analyzed to define a characteristic set of geometries for that component....”, in other words Zuffante teaches that the system determines features related to the geometry of the components being mated and then uses said features for the “mating”)
	comparing the geometric features of the at least one source component with the geometric features of the target component;  (Zuffante, as cited above, specifically see col. 20, lines 15-30 which teaches that the components are “analyzed” for “a characteristic set of geometries [geometric features]” and for the mating “the system can then look for complementary geometries in a different component to determine appropriate mating scenarios.”, i.e. the system of Zuffante compares the geometric features of the geometries to determine the appropriate mating scenarios between target/source components to be mated 
multiple geometric features.”
	generating constraints between the geometric features of the at least one source component and the geometric features of the target component based on the outcome of the comparison, wherein generating the constraints between the geometric features of the at least one source component and the geometric features of the target component comprises: (Zuffante, col. 19, lines 10-15 teaches that the “set of mates” include “geometric constraints”, e.g. col. 23, lines 25-40 teaches “mate constraints” – in other words the system of Zuffante generates a mating relationship, including constraints, between a target/source component wherein the mating relationship is based on the geometric features and includes constraints that are based on the relationship, and wherein the mating relation, including the constraints, are based on the “appropriate mating scenarios” determined by comparing the geometric features of a source component with the geometric features of the target component)
	determining whether there is a match between the geometric features of the at least one source component and the geometric features of the target component based on the outcome of comparison; (Zuffante, as cited above, such as col. 18 lines 50-65 teaches that the components are mated based on “complementary features”, e.g. a “bolt” with the feature of a “cylindrical shank” into a “cylindrical hole” – in other words Zuffante matches the geometric features of the source and target components [shank/hole] based on a comparison of the features)
when the match is found, determining at least one location of placement of 2 the at least one source component with respect to the target component;  ((Zuffante, as cited above, such as col. 18 lines 50-65 teaches an example of matching a “shank into a cylindrical hole” – this is part of the “dynamic mating feature” wherein the example is one of “many possible mated components, such as bolts, springs, fasteners, and the like, that have features such as holes and grooves that can be mated to other components with complementary features, such as shanks, pegs, and the like.” then see figures 29-30 – the “mating” of the matched features include the location of the placement, i.e. the bolt [source] gets inserted/mated with the hole in the location of the hole [placement of source component with respect to the target component])

    PNG
    media_image5.png
    619
    811
    media_image5.png
    Greyscale

determining a direction of placement of the at least one source component with respect to the target component based on a set of predefined rules (Zuffante, as cited above, e.g. fig. 30 visually shows that the direction of the placement is included, i.e. see the axis label, the bolt goes into the hole with a specific direction of placement, then see col. 23, lines 15-30, the system, in the process of determining the mating types for “the selected geometry” may use “use of logic tables that relate particular characteristic geometries to available mate types. For example, if a geometry is determined to include a planar face, then one characteristic mate type is coincident...If the characteristic geometry is an axis, then concentric is a potential mate.” – this is an example of using a predetermined set of rules for the direction of placement, i.e. in figure 30 as shown above the hole is in the “planar face”, therefore the rule is that the mating is “coincident” for the head of the bolt, i.e. the bolt’s flange/flat surface that rests on the planar face, and wherein the mating type of the bolt’s threaded section is “concentric”, in other words these rules in the logic tables are used to determine that for mating the bolt/plate, the bolt’s threaded region/shaft mate with the hole in a “concentric” direction, wherein one face of the plate has a “coincident” mating with the flange/head of the bolt, i.e. the direction of placement of the bolt going into the hole is determined based on these rules for mating such as stored in the logic table)
	computing assembly relationships between the matched pair of geometric features of the at least one source component and the target component based on the location and direction of placement;  (Zuffante, as cited above, teaches that there are computed “mating relationships” as part of “dynamic mating”, e.g. col. 19, lines 10-20 which teaches “As the component is moved near other components, such as the hole 400 of FIG. 29, the system  also see col. 24, lines 15-25 which summarizes “Needless to say, it is not necessary that the characteristic geometries be an exact match of the corresponding mating geometries. Components may be mated provided that at least one mating relationship is established. Thus, for example, it is possible to mate a square peg with a round hole.”, in other words mating relationships [assembly relationships] between matched/mated pairs are computed based on the placement, e.g. a bolt into a hole in a specific direction and location)
	and generating constraints between the matched pair of geometric features of the at least one source component and the target component based on the computed assembly relationships between the matched pair of geometric features; (Zuffante, as cited above, teaches that the mating relationship includes generating constrains between the matched pair of features, for more clarification see col. 23 lines 25-30 which teaches “Next at step 498, the system determines all the possible geometries which can satisfy the mate constraints determined in the step 494 together with the geometries determined in the step 494. This may be accomplished by use of tables that identify appropriate mating geometries for selected types of mates.”)
	and outputting a geometric model comprising an assembly of the at least one source component and the target component on a graphical user interface.  (Zuffante, fig. 30 shows an output of the assembled components on a GUI in CAD environment)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuffante et al., US 6,219,049 in view of Aziz et al., “Virtual Mechanical Assembly Training Based on a 3D Game Engine”, 2014

Regarding Claim 23.
Zuffante teaches:
	The method of claim 22, wherein comparing each of the geometric features in the at least one source component with the corresponding geometric 3 features of the target component comprises:
	determining whether there are same types of geometric features in the sorted geometric features between the geometric features of the at least one source component and the geometric features of the target component; (Zuffante, as cited above, teaches matching “complimentary features” such as a “hole” with a “bolt” [same geometric features] wherein this includes being part of a “feature list”, e.g.  see col. 23 lines 25-35 which teaches “Next at step 498, the system determines all the possible geometries which can satisfy the mate constraints determined in the step 494 together with the geometries determined in the step 494. This may be accomplished by use of tables that identify appropriate mating geometries for selected types of mates” – in other words the feature lists are sorted based on rules that identify complimentary features and the mating of those complimentary features, i.e. the feature list, as cited above, is used for determining complimentary features, e.g. a determining a bolt to a hole [all source components of the same type bolt are match to target components of the same type of hole],
for claim interpretation see ¶ 35 and table 1- the claim is interpreted to encompass a sorted list wherein complimentary features are matched as the “same type”, i.e. as per ¶ 35 “If the same geometric features are present, then each geometric feature of same type of the source component with the corresponding geometric feature of the target component according to the size of the geometric features”, e.g. a “shaft” with a “hole”)
	and when the same types of geometric features are present between the geometric features of the at least one source component and the geometric features of the target component, comparing each of the geometric features of the at least one source component with the corresponding geometric features of the target component... (Zuffante, as cited above, teaches matching “complimentary features” then see col. 20, lines 15-30 which clarifies that “The system can then look for complementary geometries in a different component to in other words Zuffante is only comparing complimentary features, i.e. the same, wherein the target component has a first feature, e.g. a “hole” and source component features are compared to find the “complimentary features”, e.g. a shaft/peg, - for clarification see the example in col. 20, lines 50-68, wherein the user is controlling a source component and the system determines the “complementary feature” that matches the feature of the source component – when a match is found, “the system snaps the [source] component into position]...”, the Examiner also notes that the claim does not require more than one source component nor does it require that the one source component has more than one feature, even if the claim did one of ordinary skill would find this obvious from Zuffante, i.e. the system is for mating multiple components of a product in a CAD environment [more than one source component], and the system of Zuffante associates a “feature list” for each component [e.g. see figure 20A this is a feature list of the component “Rigging Yoke” wherein, as per the citations above, the list may be sorted], and see the § 112(b) rejection for the term “same”)

Zuffante does not explicitly teach:
...according to size of the geometric features.  

Aziz teaches: 
according to size of the geometric features (Aziz, section 6 and figure 10 teaches a process of determining the assembly of components for a product such as for “CAD” wherein the system in step 1 determines all “qualified pairs” [e.g. mating relationships/assembly relations] – to clarify, the system of Aziz is determining the mating relationships/qualified pairs of components for assembly of an object, wherein each pair of components is first determined if the “type” matches, e.g. a “hole” and “cylinder” [similar to Zuffante], then tests to make sure the match is “compatible” according to the size of the feature
see fig 10 for the second test wherein “feature parameters of these type-matched slots compatible” – then see page 129, col. 2, ¶ 2-3 which teaches that this test is to “The second test is to check whether the detailed parameters of these type-matched feature slots are compatible. For instance, if a pair of type-matched feature slots consists of a 5 mm diameter [example of size] cylindrical hole and a 10 mm diameter cylinder, this pair would fail in this test.”
for relevance the above cited also teaches “The first test is to find matching feature types. During this test, all feature slots on both parts are searched and those feature slots that have slots on the other part with matching feature type are kept while the remaining ones are excluded from further consideration...”, also see section 5.2 which teaches that the “Feature association” is similar to the concept of “mates” between “two parts” for “CAD”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Zuffante on creating mating pairs between components of a product modelled in CAD with the teachings from Aziz on testing 


Regarding Claim 32.
Zuffante teaches:
	The data processing system of claim 31, wherein in the comparison of the respective geometric feature in the at least one source component with the respective geometric feature of the target component, the computer-aided design module is further configured to:
	determine whether there are same types of geometric features in the sorted geometric features between the geometric features of the at least one source component and the geometric features of the target component; (Zuffante, as cited above, teaches matching “complimentary features” such as a “hole” with a “bolt” [same geometric features] wherein this includes being part of a “feature list”, e.g.  see col. 23 lines 25-35 which teaches “Next at step 498, the system determines all the possible geometries which can satisfy the mate constraints determined in the step 494 together with the geometries determined in the step 494. This may be accomplished by use of tables that identify appropriate mating geometries for selected types of mates” – in other words the feature lists are sorted based on rules that identify complimentary features and the mating of those complimentary features, i.e. the 
for claim interpretation see ¶ 35 and table 1- the claim is interpreted to encompass a sorted list wherein complimentary features are matched as the “same type”, i.e. as per ¶ 35 “If the same geometric features are present, then each geometric feature of same type of the source component with the corresponding geometric feature of the target component according to the size of the geometric features”, e.g. a “shaft” with a “hole”)

	and compare each geometric feature of the at least one source component with the corresponding geometric feature of the target component  (Zuffante, as cited above, teaches matching “complimentary features” then see col. 20, lines 15-30 which clarifies that “The system can then look for complementary geometries in a different component to determine appropriate mating scenarios. The system may also take any existing component and predefine what the characteristic geometry for that component.”, e.g. “Thus, a bolt may include characteristic geometries of a cylinder for the shank and characteristic geometries of a plane for the face under the bolt’s cap”, in other words Zuffante is only comparing complimentary features, i.e. the same, wherein the target component has a first feature, e.g. a “hole” and source component features are compared to find the “complimentary features”, e.g. a shaft/peg, - for clarification see the example in col. 20, lines 50-68, wherein the user is controlling a source component and the system determines the “complementary feature” that matches the feature of the source component – when a match is found, “the system snaps the the Examiner also notes that the claim does not require more than one source component nor does it require that the one source component has more than one feature, even if the claim did one of ordinary skill would find this obvious from Zuffante, i.e. the system is for mating multiple components of a product in a CAD environment [more than one source component], and the system of Zuffante associates a “feature list” for each component [e.g. see figure 20A this is a feature list of the component “Rigging Yoke” wherein, as per the citations above, the list may be sorted], and see the § 112(b) rejection for the term “same”)

Zuffante does not explicitly teach teaches:
...according to size of the geometric features if the same types of geometric features are present. 

Aziz teaches: 
...according to size of the geometric features if the same types of geometric features are present. (Aziz, section 6 and figure 10 teaches a process of determining the assembly of components for a product such as for “CAD” wherein the system in step 1 determines all “qualified pairs” [e.g. mating relationships/assembly relations] – to clarify, the system of Aziz is determining the mating relationships/qualified pairs of components for assembly of an object, wherein each pair of components is first determined if the “type” matches, e.g. a “hole” and “cylinder” [similar to Zuffante], then tests to make sure the match is “compatible” according to the size of the feature
“The second test is to check whether the detailed parameters of these type-matched feature slots are compatible. For instance, if a pair of type-matched feature slots consists of a 5 mm diameter [example of size] cylindrical hole and a 10 mm diameter cylinder, this pair would fail in this test.”
for relevance the above cited also teaches “The first test is to find matching feature types. During this test, all feature slots on both parts are searched and those feature slots that have slots on the other part with matching feature type are kept while the remaining ones are excluded from further consideration...”, also see section 5.2 which teaches that the “Feature association” is similar to the concept of “mates” between “two parts” for “CAD”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Zuffante on creating mating pairs between components of a product modelled in CAD with the teachings from Aziz on testing that the feature pairs for mating/joining the components match based on at least type and size. The motivation to combine would have been that one of ordinary skill would have found testing the “pairs” to ensure that the sizing was correct for mating would have reduced the errors for an assembly of component, e.g. making sure that a cylinder-hole pair would be able to be mated. 

Claims 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuffante et al., US 6,219,049 in view of Aziz et al., “Virtual Mechanical Assembly Training Based on a 3D Game Engine”, 2014 in further view of Betteridge, Michael. “A methodology for aggregate assembly modelling and planning”. Diss. Durham University, 2000.

Regarding Claim 34.
Zuffante, as modified by Aziz, does not explicitly teach:
	The data processing system of claim 32, wherein the at least one source component comprises a plurality of source components and wherein in the determination of the at least one source component and the target component in the CAD environment, the computer-aided design module is further configured to:
	determine a volume of each source component of the plurality of source components;
	and select one or more source components from the plurality of source components for assembling with the target component based on the volumes of each of the plurality of source components. 

Betteridge teaches:
	The data processing system of claim 32, wherein the at least one source component comprises a plurality of source components and wherein in the determination of the at least one source component and the target component in the CAD environment, the computer-aided design module is further configured to:
determine a volume of each source component of the plurality of source components; (Betteridge, as cited below, teaches a system for creating an assembly plan for a product which includes a plurality of components, e.g. see tables 7-2 and 7-3 which show a product with a plurality of components for assembly – the system determines the sequence/order of assembling these parts with the target component, wherein this also teaches determining which parts are “moving” and which parts are “base parts” based on a “volume” of each of the components, the largest component is the base part) 
	and select one or more source components from the plurality of source components for assembling with the target component based on the volumes of each of the plurality of source components.  components for assembly with the target – then see page 143 which describes table 7-4 is “The body is one of the main parts of the Mini-Trimmer due to its size, volume, and the number of connections attached to it. Hence, it is obvious for these six connections that the moving part is the other component or sub-assembly in the join, namely the cover plate, strimmer guard, motor, handle and screws. From these results, we can also derive that the base part at this level on the product model is the body. The system computed the base part at the strimmer assembly and handle assembly level as the motor and handle respectively, which appeared to be logical. Table 7-4 displays the moving part for each connection obtained by the algorithm.” – in other words the assembly order is determined based on volume, wherein each source component is selected to be inserted into the “sequence”/assembled based on the volume of the component 
 abstract, teaches an computer-implemented method for generating “assembly...plans” then see pages 111-112 section “soft constraints” items “base fixturing parts” and “moving 
	in the above cited portions one of the components is determined to be the “base” component which “is usually stationary” [e.g., a target component with a ground relationship], while the other component is a “moving part for each AFC” [mating relationship/assembly relationship] – the system determine which component is which based on the “volume” of the components in the “AFC”, e.g. in the case of a “wheel to the car” the fixed portion is the “car” which is the base part with a ground relation, i.e. the “car” does not move [creating a ground relationship] as this has at least a much larger volume than the “tire”, and the assembly sequence is that the “tire” is then moved “to the car”, i.e. the tire, with at least a lower volume, is the moving portion, for clarification see tables 7-2 and 7-3 which shows the “sequence” – the “body”/”rotor” do not move,
	in addition, Betteridge also teaches that the “sequence” is determined by “connection type” [mating type of Zuffante] – see the above cited sections, this is relevant to the instant disclosed invention)



7
Claims 26-27, 35, 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuffante et al., US 6,219,049 in further view of Betteridge, Michael. “A methodology for aggregate assembly modelling and planning”. Diss. Durham University, 2000.

Regarding Claim 26.
Zuffante does not explicitly teach:
	The method of claim 21, wherein the at least one source component comprises a plurality of source components and wherein determining the at least one source component and the target component from the plurality of components in the CAD environment comprises:
	 determining a 4 volume of each source component of the plurality of source components;
and selecting one or more source components from the plurality of source components for assembling with the target component based on the volumes of each of the plurality of source components. 

Betteridge teaches:
	The method of claim 21, wherein the at least one source component comprises a plurality of source components and wherein determining the at least one source component and the target component from the plurality of components in the CAD environment comprises: (Betteridge, as cited below, teaches a system for creating an assembly plan for a product which includes a plurality of components, e.g. see tables 7-2 and 7-3 which show a product with a plurality of components for assembly – the system determines the sequence/order of assembling these parts with the target component)
	 determining a 4 volume of each source component of the plurality of source components;(Betteridge, as cited below, teaches determining which parts are “moving” and which parts are “base parts” based on a “volume” of each of the components, the largest component is the base part);
	and selecting one or more source components from the plurality of source components for assembling with the target component based on the volumes of each of the plurality of source components. (Betteridge, as cited below, teaches that the system determines the volumes associated with the components for assembly with the target – then see page 143 which describes table 7-4 is “The body is one of the main parts of the Mini-Trimmer due to its size, volume, and the number of connections attached to it. Hence, it is obvious for these six in other words the assembly order is determined based on volume, wherein each source component is selected to be inserted into the “sequence”/assembled based on the volume of the component 
 abstract, teaches an computer-implemented method for generating “assembly...plans” then see pages 111-112 section “soft constraints” items “base fixturing parts” and “moving parts” – these are constraints placed on an assembly sequence planner wherein the constraints determine which parts/components of a product during assembly “move” and which ones are fixed – these relations are determined based on features such as the “volume....of each component...that is to be connected” – for clarification see section 6.4.2.2 pages 114-116 – in summary, these section teach determining an assembly sequence for components of a product [e.g., mating in Zuffante], wherein the components being mated form an “AFC” – see section 4.7.1 and fig. 4-14 – an AFC is a mating/assembly relationship between features of two components [e.g. source/target] 
	in the above cited portions one of the components is determined to be the “base” component which “is usually stationary” [e.g., a target component with a ground relationship], while the other component is a “moving part for each AFC” [mating relationship/assembly relationship] – the system determine which component is which based for clarification see tables 7-2 and 7-3 which shows the “sequence” – the “body”/”rotor” do not move,
	in addition, Betteridge also teaches that the “sequence” is determined by “connection type” [mating type of Zuffante] – see the above cited sections, this is relevant to the instant disclosed invention)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Zuffante on a system for automatically determining mating relationships for mating/assembly components in a CAD environment with the teachings from Betteridge on a system which creates an assembly plan in which the largest component is determined to be a “base part” and not move, while the other component(s) move. The motivation to combine would have been that constraining an assembly sequence to fix/make stationary the largest object, e.g. a car, would have ensured that the assembly sequence was easier to implement in production. 

Regarding Claim 27.
Zuffante does not explicitly teach:

The method of claim 21, further comprising creating a ground relationship using the target component, wherein a volume of the target component is highest among respective volumes of respective components of the plurality of components in the CAD environment. 

Betteridge teaches: 
	The method of claim 21, further comprising creating a ground relationship using the target component, wherein a volume of the target component is highest among respective volumes of respective components of the plurality of components in the CAD environment. (Betteridge, abstract, teaches an computer-implemented method for generating “assembly...plans” then see pages 111-112 section “soft constraints” items “base fixturing parts” and “moving parts” – these are constraints placed on an assembly sequence planner wherein the constraints determine which parts/components of a product during assembly “move” and which ones are fixed – these relations are determined based on features such as the “volume....of each component...that is to be connected” – for clarification see section 6.4.2.2 pages 114-116 – in summary, these section teach determining an assembly sequence for components of a product [e.g., mating in Zuffante], wherein the components being mated form an “AFC” – see section 4.7.1 and fig. 4-14 – an AFC is a mating/assembly relationship between features of two components [e.g. source/target] 
	in the above cited portions one of the components is determined to be the “base” component which “is usually stationary” [e.g., a target component with a ground relationship], while the other component is a “moving part for each AFC” [mating relationship/assembly relationship] – the system determine which component is which based for clarification see tables 7-2 and 7-3 which shows the “sequence” – the “body”/”rotor” do not move,
	in addition, Betteridge also teaches that the “sequence” is determined by “connection type” [mating type of Zuffante] – see the above cited sections, this is relevant to the instant disclosed invention)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Zuffante on a system for automatically determining mating relationships for mating/assembly components in a CAD environment with the teachings from Betteridge on a system which creates an assembly plan in which the largest component is determined to be a “base part” and not move, while the other component(s) move. The motivation to combine would have been that constraining an assembly sequence to fix/make stationary the largest object, e.g. a car, would have ensured that the assembly sequence was easier to implement in production. 

Regarding Claim 35.
Zuffante does not explicitly teach:
The data processing system of claims 30, wherein the computer-aided design module is further configured to create a ground relationship using the target component, and wherein a volume of the target component is highest among respective volumes of respective components of the plurality of components in the CAD environment. 

Betteridge teaches:

	The data processing system of claims 30, wherein the computer-aided design module is further configured to create a ground relationship using the target component, and wherein a volume of the target component is highest among respective volumes of respective components of the plurality of components in the CAD environment. 
(Betteridge, abstract, teaches an computer-implemented method for generating “assembly...plans” then see pages 111-112 section “soft constraints” items “base fixturing parts” and “moving parts” – these are constraints placed on an assembly sequence planner wherein the constraints determine which parts/components of a product during assembly “move” and which ones are fixed – these relations are determined based on features such as the “volume....of each component...that is to be connected” – for clarification see section 6.4.2.2 pages 114-116 – in summary, these section teach determining an assembly sequence for components of a product [e.g., mating in Zuffante], wherein the components being mated form an “AFC” – see section 4.7.1 and fig. 4-14 – an AFC is a mating/assembly relationship between features of two components [e.g. source/target] 
	in the above cited portions one of the components is determined to be the “base” component which “is usually stationary” [e.g., a target component with a ground relationship], while the other component is a “moving part for each AFC” [mating relationship/assembly relationship] – the system determine which component is which based on the “volume” of the components in the “AFC”, e.g. in the case of a “wheel to the car” the fixed portion is the “car” which is the base part with a ground relation, i.e. the “car” does not move [creating a ground relationship] as this has at least a much larger volume than the “tire”, and the assembly sequence is that the “tire” is then moved “to the car”, i.e. the tire, with at least a lower volume, is the moving portion, for clarification see tables 7-2 and 7-3 which shows the “sequence” – the “body”/”rotor” do not move,
	in addition, Betteridge also teaches that the “sequence” is determined by “connection type” [mating type of Zuffante] – see the above cited sections, this is relevant to the instant disclosed invention)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Zuffante on a system for automatically determining mating relationships for mating/assembly components in a CAD environment with the teachings from Betteridge on a system which creates an assembly plan in which the largest component is determined to be a “base part” and not move, while the other component(s) move. The motivation to combine would have been that constraining an assembly sequence to fix/make stationary the largest object, e.g. a car, would have ensured that the assembly sequence was easier to implement in production. 

Regarding Claim 39.
Zuffante does not explicitly teach:
	The non-transitory computer-readable storage medium of claim 37, wherein the at least one source component comprises a plurality of source components and wherein determining the at least one source component and the target component in the CAD environment comprises:
	determining a volume of each source component of the plurality of source components;
	and selecting a source component of the plurality of source components 10 for assembling with the target component based on the volumes of each of the plurality of source components. 

Betteridge teaches: 
	The non-transitory computer-readable storage medium of claim 37, wherein the at least one source component comprises a plurality of source components and wherein determining the at least one source component and the target component in the CAD environment comprises:  (Betteridge, as cited below, teaches a system for creating an assembly plan for a product which includes a plurality of components, e.g. see tables 7-2 and 7-3 which show a product with a plurality of components for assembly – the system determines the sequence/order of assembling these parts with the target component)
	determining a volume of each source component of the plurality of source components; (Betteridge, as cited below, teaches determining which parts are “moving” and which parts are 
	and selecting a source component of the plurality of source components 10 for assembling with the target component based on the volumes of each of the plurality of source components. (Betteridge, as cited below, teaches that the system determines the volumes associated with the components for assembly with the target – then see page 143 which describes table 7-4 is “The body is one of the main parts of the Mini-Trimmer due to its size, volume, and the number of connections attached to it. Hence, it is obvious for these six connections that the moving part is the other component or sub-assembly in the join, namely the cover plate, strimmer guard, motor, handle and screws. From these results, we can also derive that the base part at this level on the product model is the body. The system computed the base part at the strimmer assembly and handle assembly level as the motor and handle respectively, which appeared to be logical. Table 7-4 displays the moving part for each connection obtained by the algorithm.” – in other words the assembly order is determined based on volume, wherein each source component is selected to be inserted into the “sequence”/assembled based on the volume of the component 
 abstract, teaches an computer-implemented method for generating “assembly...plans” then see pages 111-112 section “soft constraints” items “base fixturing parts” and “moving parts” – these are constraints placed on an assembly sequence planner wherein the constraints determine which parts/components of a product during assembly “move” and which ones are fixed – these relations are determined based on features such as the “volume....of each component...that is to be connected” – for clarification see section 6.4.2.2 pages 114-116 – in 
	in the above cited portions one of the components is determined to be the “base” component which “is usually stationary” [e.g., a target component with a ground relationship], while the other component is a “moving part for each AFC” [mating relationship/assembly relationship] – the system determine which component is which based on the “volume” of the components in the “AFC”, e.g. in the case of a “wheel to the car” the fixed portion is the “car” which is the base part with a ground relation, i.e. the “car” does not move [creating a ground relationship] as this has at least a much larger volume than the “tire”, and the assembly sequence is that the “tire” is then moved “to the car”, i.e. the tire, with at least a lower volume, is the moving portion, for clarification see tables 7-2 and 7-3 which shows the “sequence” – the “body”/”rotor” do not move,
	in addition, Betteridge also teaches that the “sequence” is determined by “connection type” [mating type of Zuffante] – see the above cited sections, this is relevant to the instant disclosed invention)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Zuffante on a system for automatically determining mating relationships for mating/assembly components in a CAD environment with the teachings from Betteridge on a system which creates an assembly plan in 


Regarding Claim 40.
Zuffante does not explicitly teach:
	The non-transitory computer-readable storage medium of claim 37, wherein the instructions further comprise:
	creating a ground relationship using the target component, wherein a volume of the target component is highest among respective volumes of respective components of the plurality of components in the CAD environment.

Betteridge teaches: 
	The non-transitory computer-readable storage medium of claim 37, wherein the instructions further comprise:
	creating a ground relationship using the target component, wherein a volume of the target component is highest among respective volumes of respective components of the plurality of components in the CAD environment.(Betteridge, abstract, teaches an computer-implemented method for generating “assembly...plans” then see pages 111-112 section “soft constraints” items “base fixturing parts” and “moving parts” – these are constraints placed on 
	in the above cited portions one of the components is determined to be the “base” component which “is usually stationary” [e.g., a target component with a ground relationship], while the other component is a “moving part for each AFC” [mating relationship/assembly relationship] – the system determine which component is which based on the “volume” of the components in the “AFC”, e.g. in the case of a “wheel to the car” the fixed portion is the “car” which is the base part with a ground relation, i.e. the “car” does not move [creating a ground relationship] as this has at least a much larger volume than the “tire”, and the assembly sequence is that the “tire” is then moved “to the car”, i.e. the tire, with at least a lower volume, is the moving portion, for clarification see tables 7-2 and 7-3 which shows the “sequence” – the “body”/”rotor” do not move,
	in addition, Betteridge also teaches that the “sequence” is determined by “connection type” [mating type of Zuffante] – see the above cited sections, this is relevant to the instant disclosed invention)

. 
 
Claims 28 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuffante et al., US 6,219,049 in view of Mattikalli et al., “Subassembly Identification and Motion Generation for Assembly : A Geometric Approach”, 1990

Regarding Claim 28.
Zuffante does not explicitly teach:
	The method of claim 21, further comprising:
	determining whether there is interference caused due to assembly of the at least one source component with the target component;
	and when the interference is detected, repeating the comparing of the geometric features, the generating of constraints between the geometric features, and the determining of whether there is interference until no interference is detected between the at least one source component and the target component.  

Mattikalli teaches:
	The method of claim 21, further comprising:
	determining whether there is interference caused due to assembly of the at least one source component with the target component; (Mattikalli, abstract, teaches “methodology to automatically determine the assembly sequence from a 3-D geometric modeler description of the assembly” then see section 3.2.1 which provides an overview – this involves the “mating” between “components”, e.g. as per figure 2 “A peg-in-hole”, then see section 4.1, ¶ 3 – this teaches that the process includes “efficient translational and rotational collision detection algorithms” for the assembly wherein “geometric features” are used to “constrain the moving subassembly as well as those features present on (and surrounding) the moving subassembly,”, in summary, similar to Zuffante, Mattikalli is mating components in a product based on “geometric features” 
	then see the above cited – Mattikalli teaches the addition of “collision detection algorithms” to avoid collisions [example of interference] during the assembly – then see section 4.1.1 which teaches “Given a subassembly and the direction in which it can potentially be disassembled, this module detects whether motion of the subassembly in that direction will cause a collision with the rest of the assembly, and if so, the module determines the amount of allowable motion. The module uses a simple swept volume method, i.e., it generates a volume that is formed when the subassembly moves in the given direction and checks whether this volume intersects with any of the stationary components....”, i.e. one means for avoiding interference is that the system detects interference when moving a source component into a target component via “translational motion”– if there is any intersection/collision, then the system starts a “process of finding new motions”, i.e. the constraints change – see the above the “geometric features...constrain the moving subassembly...” and as “the subassembly is moved” and “new motions” are found the constraints associated are changed as well as the comparison
	 also see section 4.1.2 – this also teaches the claimed invention – this teaches a technique for handling collisions during “rotational motion” wherein this provides an example of mating a “peg...feature” with a “hole...feature”, i.e. “peg-in-hole” wherein the “mating features would have to be identified” wherein the system determines “the amount of rotation” until either “a collision” or “its dof have changed to some desirable value” , in other words this is detecting during rotational motion if there is interference/a collision) 
	and when the interference is detected, repeating the comparing of the geometric features, the generating of constraints between the geometric features, and the determining of whether there is interference until no interference is detected between the at least one source component and the target component.  (Mattikalli, as cited above, section 4.1.1 teaches for “translational motion” that when interference is detected then “new motions” are found as an iterative process, in other words the technique detects a collision, finds a new motion/set of motions for the assembly such as from “the point where the collision occurred”, then proceeds to keep repeating above process until the components are assembled without collisions/interference – also see section 4.1, ¶ 3 as cited above which teaches that the movement is based on “geometric features” which “constrain the moving subassembly...”, i.e. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Zuffante on a system which includes mating pairs of components with the teachings from Mattikalli on collision detection for mating pairs to adjust the assembly process/mating process for when collisions are detected.  The motivation to combine would have been that avoiding collisions/intersections during mating/assembly planning would have ensured that the mating components would be able to move into each other and mate with colliding with other portions of the product. 

Regarding Claim 36.
Zuffante does not explicitly teach:
	The data processing system of claim 30, wherein the computer- aided design module is further configured to:
	determine whether there is interference caused due to assembly of the at least one source component and the target component;
	and 8 when the interference is detected, repeat the comparison of the geometric features, the generation of the constraints between the geometric features, and the determination of whether there is interference until no interference is detected between the at least one source component and the target component. 


	The data processing system of claim 30, wherein the computer- aided design module is further configured to:
	determine whether there is interference caused due to assembly of the at least one source component and the target component;(Mattikalli, abstract, teaches “methodology to automatically determine the assembly sequence from a 3-D geometric modeler description of the assembly” then see section 3.2.1 which provides an overview – this involves the “mating” between “components”, e.g. as per figure 2 “A peg-in-hole”, then see section 4.1, ¶ 3 – this teaches that the process includes “efficient translational and rotational collision detection algorithms” for the assembly wherein “geometric features” are used to “constrain the moving subassembly as well as those features present on (and surrounding) the moving subassembly,”, in summary, similar to Zuffante, Mattikalli is mating components in a product based on “geometric features” 
	then see the above cited – Mattikalli teaches the addition of “collision detection algorithms” to avoid collisions [example of interference] during the assembly – then see section 4.1.1 which teaches “Given a subassembly and the direction in which it can potentially be disassembled, this module detects whether motion of the subassembly in that direction will cause a collision with the rest of the assembly, and if so, the module determines the amount of allowable motion. The module uses a simple swept volume method, i.e., it generates a volume that is formed when the subassembly moves in the given direction and checks whether this volume intersects with any of the stationary components....”, i.e. one means for avoiding interference is that the system detects interference when moving a source component into a target component via “translational motion”– if there is any intersection/collision, then the system starts a “process of finding new motions”, i.e. the constraints change – see the above the “geometric features...constrain the moving subassembly...” and as “the subassembly is moved” and “new motions” are found the constraints associated are changed as well as the comparison
	 also see section 4.1.2 – this also teaches the claimed invention – this teaches a technique for handling collisions during “rotational motion” wherein this provides an example of mating a “peg...feature” with a “hole...feature”, i.e. “peg-in-hole” wherein the “mating features would have to be identified” wherein the system determines “the amount of rotation” until either “a collision” or “its dof have changed to some desirable value” , in other words this is detecting during rotational motion if there is interference/a collision) 

	and 8 when the interference is detected, repeat the comparison of the geometric features, the generation of the constraints between the geometric features, and the determination of whether there is interference until no interference is detected between the at least one source component and the target component. (Mattikalli, as cited above, section 4.1.1 teaches for “translational motion” that when interference is detected then “new motions” are found as an iterative process, in other words the technique detects a collision, finds a new motion/set of motions for the assembly such as from “the point where the collision occurred”, then proceeds to keep repeating above process until the components are assembled without collisions/interference – also see section 4.1, ¶ 3 as cited above which teaches that the movement is based on “geometric features” which “constrain the moving subassembly...”, i.e. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Zuffante on a system which includes mating pairs of components with the teachings from Mattikalli on collision detection for mating pairs to adjust the assembly process/mating process for when collisions are detected.  The motivation to combine would have been that avoiding collisions/intersections during mating/assembly planning would have ensured that the mating components would be able to move into each other and mate with colliding with other portions of the product. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jankowski et al., “Smart Mates Save Time in Assemblies”, Apr. 30th 2003, Cadalyst Blog Posting – this describes SolidWorks SmartMates solution for assemblies, i.e. this is describing parts of Zuffante as cited above 
Leu et al., “CAD model based virtual assembly simulation, planning and training”, 2013 – see figure 1-2 and §4, this is assembly modelling and simulation in VR
Schroff Development Corporation, “Assembly Modeling with SolidWorks 2012”, Chapter 3, this is a book on assembly modeling using SolidWorks, see page 40 for “SmartMates”
Xu et al., “AutoAssem: An Automated Assembly Planning System for Complex Products”, 2012, see abstract this is for automated assembly planning and see figure 1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128